DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on March 1, 2021 regarding Application No. 16/694,061.  Applicants amended claims 1, 13, and 14 and previously canceled claim 3.  Claims 1, 2, and 4-14 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on March 1, 2021 has been entered.


Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP2018-221259 application filed in Japan on November 27, 2018 has been filed.


Response to Arguments
Applicants’ amendments to claims 13 and 14 and remark (Remarks, p. 5) regarding claim objections are acknowledged.  In view of the amendments, the objections to claims 13 and 14 are withdrawn.

Applicants’ arguments filed on March 1, 2021 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claim 1 and Pryor ‘921 (Remarks, pp. 6-7), without conceding the arguments, the Office respectfully submits that the arguments are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claim 1 and Pryor ‘779 (FIG. 4a) (Remarks, pp. 7-8), without conceding the arguments, the Office respectfully submits that the arguments are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1, Pryor ‘779, and “the gesture is performed by directly touching the hand or fingers of the driver on the touch screen” (Remarks, p. 8), the Office respectfully disagrees and submits that the argument is not commensurate with the claim language as it does not require interpretation as argued.  The Office further respectfully submits that the relevant features are taught and/or suggested by the cited references, as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, Pryor ‘921, Pryor ‘779, and "An input device configured to be used by a predetermined user, the input device comprising: a housing including a transparent base; a touch sensor installed on the transparent base; a camera installed inside the housing to monitor an outside of the housing via the transparent base and capable of detecting a first predetermined portion of the predetermined user via the transparent base; and a processor configured to determine what the predetermined user designates by gesture corresponding to a shape of the detected first predetermined portion” (emphasis in the original) (Remarks, pp. 8 and 10), the Office respectfully submits that the arguments are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1 and dependent claims 2, 6-10, and 12 (Remarks, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 2, 6-10, and 12 are not allowable by virtue of their individual dependencies from claim 1, and as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, dependent claim 4, Pryor ‘921 in view of Pryor ‘779, and Wang (Remarks, p. 10), the Office respectfully submits that the arguments are moot in view of new grounds of rejection.

newly amended independent claim 1, dependent claim 5, Pryor ‘921 in view of Pryor ‘779, and Madhvanath (Remarks, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claim 5 is not allowable by virtue of its dependency from claim 1, and as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, dependent claims 11 and 14, Pryor ‘921 in view of Pryor ‘779, and Kim (Remarks, p. 11), the Office respectfully submits that the arguments are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claim 1, dependent claim 13, Pryor ‘921 in view of Pryor ‘779 and Kim, and Yasutake and Bolender (Remarks, p. 11), the Office respectfully submits that the arguments are moot in view of new grounds of rejection.  

For the reasons discussed above and in the rejections below, pending claims 1, 2, and 4-14 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in US 2009/0267921 A1 (hereinafter Pryor ‘921) in an embodiment shown in FIGs. 1c-1e in view Pryor ‘921 in an embodiment shown in FIG. 1f, in further view of Pryor in US 2008/0211779 A1 (hereinafter Pryor ‘779), and in further view of Madhvanath et al. in US 2013/0030815 A1 (hereinafter Madhvanath).

Regarding claim 1, Pryor ‘921 in an embodiment shown in FIGs. 1c-1e teaches:
An input device configured to be used by a user (instrument panel center stack 101 input device configured to be used by, e.g., a driver 111; FIG. 1d and [0153], see also FIG. 1c, 5 and [0141]), the input device (the instrument panel center stack 101 input device; FIG. 1d, see also FIG. 1c, 5) comprising: 
a housing (a center stack 5 housing; FIG. 1c, 5 and [0141]); 
a touch sensor (touch sensor 106; FIG. 1d, 105, FIG. 1e, 105 and 106, [0168]);
a camera installed inside the housing to monitor an outside of the housing (a camera 117 installed inside the center stack 5 housing to monitor an outside of the center stack 5 housing by monitoring for user knob inputs; FIG. 1c, 5, FIG. 1d, 105 and 117, [0141], and [0155]); and 
a processor (i.e., a processor of computer 120; FIG. 1d and [0155]).  
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e does not teach:
		a transparent base.
	Pryor ‘921 in an embodiment shown in FIG. 1f teaches:
		a transparent base (a transparent base 150; FIG. 1f and [0185]).
	Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f teaches:
a housing including a transparent base (a center stack 5 housing including a transparent base 150; FIG. 1c, 5, FIG. 1f, 150, and [0141], and [0185]); 
a touch sensor installed on the transparent base (a touch sensor 106 installed on the transparent base 150; FIG. 1d, 105, FIG. 1e, 105 and 106, FIG. 1f, 150, [0168], and [0185]); and 
a camera installed inside the housing to monitor an outside of the housing via the transparent base (a camera 117 installed inside the center stack 5 housing to monitor an outside of the center stack 5 housing by monitoring for user knob inputs via the transparent base 150; FIG. 1c, 5, FIG. 1d, 105 and 117, FIG. 1f, 150, [0141], [0155], and [0185]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e to include: a transparent base, as taught by Pryor ‘921 in the embodiment shown in FIG. 1f, in order to obtain the benefit of providing protection for a display.
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, does not teach:
An input device configured to be used by a predetermined user,
a camera installed inside the housing capable of detecting a first predetermined portion of the predetermined user via the transparent base; and
a processor configured to determine what the predetermined user designates by gesture corresponding to a shape of the detected first predetermined portion.
	Pryor ‘779 teaches:
An input device configured to be used by a predetermined user (A screen/control panel input device configured to be used by a predetermined user identified by fingerprint; FIG. 18a, [0174] and [0713], see also [0297]),
a camera installed inside a housing capable of detecting a first predetermined portion of the predetermined user via a base (a camera 1820 installed inside a screen/control panel input device housing capable of detecting a first predetermined finger(s) portion of the predetermined user identified by fingerprint via curved display panel and control surface 1800 base; FIG. 18a, [0174], [0707], and [0713], see also [0297]); and
a processor configured to determine what the predetermined user designates by gesture (i.e., a processor of a computer configured to determine what the predetermined user identified by fingerprint designates by gesture; see FIG. 18a, [0709], and [0713], see also [0297], [0353], [0492], [0585], and [0586]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, to include: An input device configured to be used by a predetermined user, a camera installed inside a housing capable of detecting a first predetermined portion of the predetermined user via a base; and a processor configured to determine what the predetermined user designates by gesture, as taught by Pryor ‘779, in order to obtain the benefits of identifying a person and enabling gesture input (Pryor ‘779: [0713] and [0297]).
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779, as particularly cited, does not explicitly teach:
a processor configured to determine what the predetermined user designates by gesture corresponding to a shape of the detected first predetermined portion.
Madhvanath teaches:
determine what a user designates by gesture corresponding to a shape of a detected first predetermined portion ([0021], see also [0035]).
Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
An input device configured to be used by a predetermined user (input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f combined with the input device taught by Pryor ‘779),
a camera installed inside the housing capable of detecting a first predetermined portion of the predetermined user via the transparent base (camera taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e combined with the Pryor ‘921 in the embodiment shown in FIG. 1f and the camera taught by Pryor ‘779); and
a processor configured to determine what the predetermined user designates by gesture corresponding to a shape of the detected first predetermined portion (processor taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e combined with the processor taught by Pryor ‘779 and determining taught by Madhvanath).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779, as particularly cited, to include: determine what a user designates by gesture corresponding to a shape of a detected first predetermined portion, as taught by Madhvanath, in order to obtain the benefit of enabling gesture command input based on hand shape.  (Madhvanath: see [0021] and [0035]).

Regarding claim 2, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 1.
	Pryor ‘921 in the embodiment shown in FIGs. 1c-1e teaches:
wherein the processor is configured to receive an output of the camera (wherein the processor in computer 120 is configured to receive an output of the camera 117; FIG. 1d, 117 and 120 and [0153], see also [0155]).

Regarding claim 5¸ Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 2.
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, does not teach:
wherein the processor is configured to determine a shape of a hand of the predetermined user based on the output of the camera.  
	Pryor ‘779 teaches: 
a predetermined user (a predetermined user identified by fingerprint; FIG. 18a and [0713], see also [0297]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, to include: a predetermined user, as taught by Pryor ‘779, in order to obtain the benefit of identifying a person (Pryor ‘779: [0297]).
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779, as particularly cited, does not teach:
wherein the processor is configured to determine a shape of a hand of the predetermined user based on the output of the camera.  
Madhvanath teaches:
determine a shape of a hand of a user based on an output of a camera ([0021], see also [0035]).  
	Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
wherein the processor is configured to determine a shape of a hand of the predetermined user based on the output of the camera (the processor and camera taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f combined with the predetermined user taught by Pryor ‘779 and determining as taught by Madhvanath).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779, as particularly cited, to include: determine a shape of a hand of a user based on an output of a camera, as taught by Madhvanath, in order to obtain the benefit of enabling gesture command input.  (Madhvanath: see [0021] and [0035]).

Regarding claim 6, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 2.
	Pryor ‘921 in the embodiment shown in FIGs. 1c-1e teaches:
 wherein the input device is to be used by a plurality of users accessing from different directions (wherein the instrument panel center stack 101 input device is to be used by a plurality of users accessing from different directions, e.g., on the touch sensor 106 area; FIG. 1e and [0168]).  
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, does not teach:
wherein the processor is configured to determine which user of the plurality of users provided a current input to the touch sensor based on the output of the camera.  
	Pryor ‘779 teaches:
determine which user of a plurality of users provided a current input to a sensor based on an output of a camera (determine which user of a plurality of users provided a current fingerprint input to a sensor based on an output of a camera 1820 – i.e., identified by fingerprint; FIG. 18a and [0713], see also [0297]).  
Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779 teaches:
wherein the processor is configured to determine which user of the plurality of users provided a current input to the touch sensor based on the output of the camera (the processor, the plurality of users, touch sensor, and camera taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f combined with determining as taught by Pryor ‘779).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, to include: determine which user of a plurality of users provided a current input to a sensor based on an output of a camera, as taught by Pryor ‘779, in order to obtain the benefit of identifying a person.  (Pryor ‘779: [0297]).

Regarding claim 7, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 1.
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e does not teach:
		wherein the transparent base is flat.
	Pryor ‘921 in the embodiment shown in FIG. 1f teaches:
wherein a transparent base is flat (wherein the transparent base 150 is flat; FIG. 1f and [0185]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e to include: wherein a transparent base is flat, as taught by Pryor ‘921 in the embodiment shown in FIG. 1f, in order to obtain the benefit of providing protection for a display.

Regarding claim 8, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 1.
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e does not teach:
the transparent base.
	Pryor ‘921 in the embodiment shown in FIG. 1f teaches:
a transparent base (a transparent base 150; FIG. 1f and [0185]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e to include: a transparent base, as taught by Pryor ‘921 in the embodiment shown in FIG. 1f, in order to obtain the benefit of providing protection for a display.
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, does not teach:
 	wherein the transparent base has a curved surface.  
	Pryor ‘779 teaches:
a base has a curved surface (FIG. 18a and [0707]).  
Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779 teaches:
wherein the transparent base has a curved surface (the transparent base taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f combined with the base taught by Pryor ‘779).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, to include: a base has a curved surface, as taught by Pryor ‘779, in order to obtain the benefit of providing a shape based on aesthetics.

Regarding claim 9, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 1.
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e teaches:
 wherein the housing further includes a transparent cover (wherein the center stack 5 housing further includes a transparent overlay cover; FIG. 1c, 5, [0141], and [0176]-[0182]).  
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e does not teach:
the transparent base.
Pryor ‘921 in an embodiment shown in FIG. 1f teaches:
		a transparent base (a transparent base 150; FIG. 1f and [0185]).
	Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f teaches:
wherein the housing further includes a transparent cover installed on the transparent base (wherein the center stack 5 housing further includes a transparent overlay cover installed on the transparent base 150; FIG. 1c, 5, FIG. 1d, 105, FIG. 1f, 150, [0141], [0176]-[0182], and [0185]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e to include: a transparent base, as taught by Pryor ‘921 in the embodiment shown in FIG. 1f, in order to obtain the benefit of providing protection for a display.

	Regarding claim 10, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
An automobile comprising the input device of Claim 1 (i.e., a dash board 1 of an automobile comprising the instrument panel center stack 101 input device; see FIG. 1c, 1 and FIG. 1d, 101, [0141], and [0153]).  

	Regarding claim 12, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 2.
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e teaches:
wherein the touch sensor is capable of detecting a second portion of the user (wherein the touch sensor 106 is capable of detecting a second finger portion of the, e.g., driver 111; see FIGs. 1d, 105, FIG. 1e, 105 and 106, [0153], and [0168]), and 
the processor (i.e., the processor of computer 120; FIG. 1d, [0153], and [0155]).  
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, does not teach:
wherein the touch sensor is capable of detecting a second predetermined portion of the predetermined user, and 
wherein the processor is configured to, if the second predetermined portion of the predetermined user is detected, validate the output of the camera.
Pryor ‘779 teaches:
wherein a touch sensor is capable of detecting a second predetermined portion of a predetermined user (wherein a touch sensor is capable of detecting a second predetermined finger(s) portion of a predetermined user identified by fingerprint; FIG. 18a and [0713], see also [0297]), and 
if the second predetermined portion of the predetermined user is detected, validate an output of a camera (if the second predetermined finger(s) portion of the predetermined user identified by fingerprint is detected, validate an output of camera 1820; FIG. 18a and [0713] – i.e., all detected camera output corresponding to user input are approved or entered; there is no invalidation of camera output corresponding to user input; alternatively, in view of the broadest reasonable interpretation, the conditional step is not achieved if the second predetermined portion of the predetermined user is not detected and no validation occurs).
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779 teaches:
wherein the touch sensor is capable of detecting a second predetermined portion of the predetermined user (touch sensor capable of detecting a second portion of the user taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f combined with a touch sensor capable of detecting a second predetermined portion of a predetermined user taught by Pryor ‘779), and 
wherein the processor is configured to, if the second predetermined portion of the predetermined user is detected, validate the output of the camera (the processor taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f combined with validate an output of a camera taught by Pryor ‘779; alternatively, in view of the broadest reasonable interpretation, the conditional step is not achieved if the second predetermined portion of the predetermined user is not detected and no validation occurs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, to include: wherein a touch sensor is capable of detecting a second predetermined portion of  a predetermined user, and if the second predetermined portion of the predetermined user is detected, validate an output of a camera, as taught by Pryor ‘779, in order to obtain the benefit of identifying a person (Pryor ‘779: [0297]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor ‘921 in the embodiment shown in FIGs. 1c-1e in view Pryor ‘921 in the embodiment shown in FIG. 1f, in further view of Pryor ‘779, in further view of Madhvanath, and in further view of Wang et al. in US 2019/0311190 A1 (hereinafter Wang).

Regarding claim 4, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 2.
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, does not teach:
 wherein the processor is configured to determine a direction of a palm of the predetermined user based on the output of the camera.
	Pryor ‘779 teaches: 
a predetermined user (a predetermined user identified by fingerprint; FIG. 18a and [0713], see also [0297]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, to include: a predetermined user, as taught by Pryor ‘779, in order to obtain the benefit of identifying a person (Pryor ‘779: [0297]).
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath, as particularly cited, does not teach:
wherein the processor is configured to determine a direction of a palm of the predetermined user based on the output of the camera.
	Wang teaches:
determine a direction of a palm of a user based on an output of a camera ([0007], [0034], and [0190]).
	Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, Madhvanath, and Wang teaches:
wherein the processor is configured to determine a direction of a palm of the predetermined user based on the output of the camera (the processor and camera taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f combined with the predetermined user taught by Pryor ‘779 and determining as taught by Wang).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f and Pryor ‘779, and Madhvanath, as particularly cited, to include: determine a direction of a palm of a user based on an output of a camera, as taught by Wang, in order to obtain the benefit of determining hand gesture input.  (Wang: see [0002] and [0003]).


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor ‘921 in the embodiment shown in FIGs. 1c-1e in view Pryor ‘921 in the embodiment shown in FIG. 1f, in further Pryor ‘779, in further view of Madhvanath, and in further view of Kim et al. in US 2016/0259473 A1 (hereinafter Kim).

Regarding claim 11, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 1.
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath, as particularly cited, does not teach:
wherein the touch sensor includes a plurality of electrodes arranged in a cross shape.
Kim (FIGs. 1 and 2) teaches:
wherein a touch sensor includes a plurality of electrodes arranged in a cross shape (wherein a touch sensor 10 includes a plurality of electrodes 100a and 100b arranged in a cross shape; FIGs. 1 and 2, [0052], and [0064]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch sensor taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath, as particularly cited, to include: wherein a touch sensor includes a plurality of electrodes arranged in a cross shape, as taught by Kim, in order to sense touch input.

Regarding claim 14, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 8.
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e teaches:
the touch sensor (touch sensor 106; FIG. 1d, 105, FIG. 1e, 105 and 106, and [0168]).
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e does not teach:
wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the curved surface.
Pryor ‘921 in an embodiment shown in FIG. 1f teaches:
		a transparent base (a transparent base 150; FIG. 1f and [0185]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e to include: a transparent base, as taught by Pryor ‘921 in the embodiment shown in FIG. 1f, in order to obtain the benefit of providing protection for a display.
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e 1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, does not teach:
wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the curved surface.
Pryor ‘779 teaches:
a base having a curved surface (FIG. 18a and [0707]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, as particularly cited, to include: a base having a curved surface, as taught by Pryor ‘779, in order to obtain the benefit of providing a shape based on aesthetics.
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e 1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath, as particularly cited, does not teach:
wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the curved surface.
Kim (FIGs. 1 and 2) teaches:
wherein a touch sensor including a plurality of electrodes is arranged on a base (wherein a touch sensor 10 including a plurality of electrodes 100a and 100b is arranged on a base 300a; FIGs. 1 and 2, [0052], and [0064]).
	Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, Madhvanath, and Kim teaches:
wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the curved surface (touch sensor taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e combined with the transparent base taught by Pryor ‘921 in the embodiment shown in FIG. 1f and the base having a curved surface taught by Pryor ‘779, where the touch sensor is substituted with the touch sensor taught by Kim).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch sensor taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath, as particularly cited, to include: wherein a touch sensor including a plurality of electrodes is arranged on a base, as taught by Kim, in order to sense touch input.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor ‘921 in the embodiment shown in FIGs. 1c-1e in view Pryor ‘921 in the embodiment shown in FIG. 1f, in further view of Pryor ‘779, in further view of Madhvanath, in further view of Yasutake in 5,483,261 (hereinafter Yasutake), and in further view of Bolender in US 2007/0222766 A1 (hereinafter Bolender).

Regarding claim 13, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath teaches:
The input device of Claim 1.
Pryor ‘921 in the embodiment shown in FIGs. 1c-1e teaches:
the touch sensor (touch sensor 106; FIG. 1d, 105, FIG. 1e, 105 and 106, and [0168]).
	However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e does not teach:
wherein the transparent base is circular.
Pryor ‘921 in an embodiment shown in FIG. 1f teaches:
		a transparent base (a transparent base 150; FIG. 1f and [0185]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e to include: a transparent base, as taught by Pryor ‘921 in the embodiment shown in FIG. 1f, in order to obtain the benefit of providing protection for a display.
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath, as particularly cited, does not teach:
wherein the transparent base is circular.
	Yasutake (FIGURE 17a) teaches:
wherein a base is circular (wherein a base 1805 is circular; FIGURE 17a and col. 12, l. 21).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, and Madhvanath, as particularly cited, to include: wherein a base is circular, as taught by Yasutake, in order to obtain the benefit of “generating rotation commands about arbitrary angles or axes in 3D space.”  (Yasutake: col. 12, ll. 24-26).
However, it is noted that Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, Madhvanath, and Yasutake, as particularly cited, does not teach:
wherein the touch sensor including a plurality of electrodes is arranged along a circumference of the transparent base.
	Bolender (FIGs. 2 and 4) teaches:
wherein a touch sensor including a plurality of electrodes is arranged along a circumference of a base (wherein a touch sensor 400 including a mosaic array of electrodes and edge electrode 402 is arranged along a circumference of a base of touch sensor 400; FIG. 4 and [0033], see also FIG. 2 and [0030]).
	Thus, Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, Madhvanath, Yasutake, and Bolender teaches:
wherein the transparent base is circular (transparent base taught by Pryor ‘921 in the embodiment shown in FIG. 1f combined with the base taught by Yasutake), and 
wherein the touch sensor including a plurality of electrodes is arranged along a circumference of the transparent base (touch sensor taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e combined with the transparent base taught by Pryor ‘921 in the embodiment shown in FIG. 1f and the plurality of electrodes taught by Bolender).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Pryor ‘921 in the embodiment shown in FIGs. 1c-1e as modified by Pryor ‘921 in the embodiment shown in FIG. 1f, Pryor ‘779, Madhvanath, and Yasutake, as particularly cited, to include: wherein a touch sensor including a plurality of electrodes is arranged along a circumference of a base, as taught by Bolender, in order to obtain the benefit of “increas[ing] the effective sensing area… of the touch sensor device, and thus… improve the space efficiency of the touch sensor device.”  (Bolender: [0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626